Citation Nr: 1403556	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 11, 2009.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1951 to June 1954.  He died in February 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, October 2008 and December 2008 rating decisions of the RO in Portland, Oregon, which, in relevant part, denied TDIU prior to March 11, 2009 and SMC based on the Veteran's need for regular aid and attendance.  

Prior to his death, the Veteran had appealed the issues of an earlier effective date for a total disability rating based on individual unemployability (TDIU) prior to March 11, 2009, entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound, and entitlement to aid and attendance allowance for the Veteran's spouse (who is now the appellant).  

Unaware of the Veteran's February 2012 death, the Board denied an entitlement to TDIU prior to March 11, 2009 and remanded the other two issues for additional development in March 2012.  

In May 2012, the Veteran's surviving spouse submitted a motion for substitution to continue the Veteran's appeal.  In July 2012, the RO granted the appellant's request for substitution.  38 U.S.C.A. § 5121A.  Thereafter, the RO completed the development ordered by the Board in March 2012.  The RO granted entitlement to an aid and attendance allowance for the appellant prior to the Veteran's death in a March 2013 rating decision.  The RO recertified the issue on appeal as entitlement to SMC for the Veteran based on the need for regular aid and attendance.  For the reasons discussed below, the Board vacates the March 2012 decision denying the issue of entitlement to a TDIU prior to March 11, 2009 and addresses that claim on the merits again.

A note in the file indicates that the Veteran did not appear for a scheduled December 2011 Board hearing.  Since her substitution for the Veteran, the appellant has not requested a hearing before the Board in conjunction with this appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2012.

2.  The Board decision denying entitlement to TDIU prior to March 11, 2009 was issued after the Veteran's death on March 22, 2012.  

3.  VA received the Veteran's formal claim of entitlement to TDIU on December 28, 2007.

4.  The evidence does not demonstrate that it was factually ascertainable that the Veteran was unemployable as a result of service-connected disability, in conjunction with his education and occupational experience, prior to March 11, 2009.

5.  The Veteran was not blind.

6.  The Veteran was not a patient in a nursing home.

7.  The Veteran was not "bedridden" or required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his service-connected disabilities.

8.  The Veteran did not have a single disability rated as 100 percent disabling.  

9.  The Veteran was not substantially confined to his dwelling and its immediate premises by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Vacatur of the March 2012 decision in which the Board denied entitlement to TDIU prior to March 11, 2009, is warranted.  38 U.S.C.A. §§ 5121A, 7103(c), 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.904, 20.1302 (2013).

2.  The criteria for an award of TDIU, prior to March 11, 2009, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(o)(2), 4.16 (2013).

3.  The criteria for special monthly compensation due to the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2013).

4.  The criteria for special monthly compensation based on being housebound due to a service-connected disability have not been met.  38 U.S.C.A. §§ 1114, 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The appellant has been substituted as the claimant in place of the Veteran.  Notice and assistance provided to the Veteran is imputed to the appellant.  See 38 U.S.C.A. § 5121A; see also Notice of Proposed Rulemaking, Substitution in Case of Death of Claimant, 76 Fed. Reg. 8,666, 8,672-3 (notice under the duty to notify is sent to a substitute only if notice to the deceased claimant was inadequate and assistance under the duty to assist is provided to the substituted claimant to the extent practicable).

The duty to notify was satisfied in an April 2008 letter to the Veteran.  The April 2008 letter informed the Veteran of the evidence and information necessary to substantiate the TDIU and SMC claims, that VA would seek to provide, that he was expected to provide, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  A notation on the letter lists appropriate notice for SMC as having been provided by an enclosure.  Although a copy of the enclosure is not of record, absent clear evidence to the contrary, the Board finds that the document was included with the August 2007 notice.  See Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The April 2008 notice was provided prior to initial adjudication of these claims in August 2008.  This notice complied fully with the content and timing requirements of the duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The duty to assist in obtaining records has been fully satisfied.  The Veteran's service treatment records are associated with the claims file, as are private and VA records.  The appellant has not referenced any other pertinent, obtainable evidence that remains outstanding.  

The duty to assist in providing medical examinations and opinions has been satisfied as well.  The Veteran was not provided a specific TDIU examination, but his service-connected posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus (the only disabilities for which service connection was in effect prior to March 11, 2009) were evaluated at 2007 and 2008 examinations.  As discussed below, these evaluations mention that the Veteran retired due to physical, but not hearing loss, disabilities.  On review of the whole record, the Board finds that these examination reports provide sufficient to reach a determination in the TDIU appeal.  A February 2013 VA medical opinion was obtained in conjunction with the SMC claim.  The examiner offered an opinion based on a review of the record, supported by the facts and based on an intelligible rationale.  The Board finds that opinion to be adequate.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the issue of SMC based on aid and attendance in March 2012.  The Board was without jurisdiction to issue that remand because of the death of the Veteran.  Nonetheless, the Board's remand instructions were completed by the RO in obtaining a February 2013 VA medical opinion as to whether or not the Veteran's service-connected disabilities rendered the Veteran in need of regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his service-connected disabilities.  The February 2013 opinion is adequate for ratings purposes.  The Board finds that the RO complied substantially with March 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Vacatur

The Veteran died in February 2012.  Unaware of his death, the Board issued a decision dated March 22, 2012 that denied entitlement to TDIU prior to March 11, 2009.

Veterans' claims do not survive their deaths as a matter of law.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The appellant filed a request to substitute for the Veteran in May 2012 under 38 U.S.C.A. § 5121A.  The RO granted her recognition as an accrued beneficiary in July 2012.  Between the Veteran's death in February 2012 and the substitution of the appellant as the claimant in July 2012, the Board did not have jurisdiction to consider the appeal.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  Accordingly, the March 22, 2012, Board decision denying entitlement to TDIU prior to March 11, 2009 is vacated.  

Therefore, the Board has jurisdiction over the TDIU appeal as of July 2012 and a new action will be entered as if the March 22, 2012 decision by the Board had never been issued.

Entitlement to TDIU prior to March 11, 2009.

An October 2007 RO decision granted the Veteran service connection for PTSD and assigned a rating of 30 percent, effective August 19, 2004; service connection for bilateral hearing loss and tinnitus was also granted in the October 2007 RO decision, and those disabilities were rated as 60 percent and 10 percent disabling, respectively, effective May 28, 2003.  An August 2008 RO decision awarded the Veteran a 70 percent rating for PTSD, effective July 17, 2008, and also awarded the Veteran a 70 percent rating for bilateral hearing loss, effective December 26, 2007. 

A January 2010 RO decision granted the Veteran service connection for cold weather injury of the left and right foot, and assigned a rating of 20 percent for those disabilities, effective March 11, 2009.  As the Veteran was assigned a 100 percent combined evaluation, effective March 11, 2009, the January 2010 RO decision denied the Veteran a TDIU, deeming the issue to be moot.

In a May 2010 statement of the case the RO denied entitlement to a TDIU prior to March 11, 2009.

The Veteran filed a formal claim for TDIU which was received on January 4, 2008.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had last worked (building bridges and roads) full time in December 1992.  He noted that his service-connected hearing loss and tinnitus had caused him to be unable to secure or maintain any substantially gainful employment.  The Veteran reported that he had completed high school and four years of college.

The Veteran's combined evaluation of compensation is 60 percent from May 28, 2003, 80 percent, from August 19, 2004, 90 percent from July 17, 2008, and 100 percent, from March 11, 2009.  The Veteran seeks entitlement to a TDIU prior to March 11, 2009.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran filed a formal claim for TDIU benefits which was received by VA on December 28, 2007.  There is no document of record prior to that date that may be reasonably construed as a claim for TDIU benefits.  38 C.F.R. §§ 3.151(a), 3.155(a).  Therefore, the date of receipt of the Veteran's current claim for TDIU is December 28, 2007.  Under 38 C.F.R. § 3.400 (0)(2), it is necessary to determine whether, sometime between December 28, 2006, and March 10, 2009, the Veteran's inability to follow a substantially gainful occupation due to service-connected disability became factually ascertainable.

The Veteran has satisfied the percentage rating standards for individual unemployability benefits, effective August 19, 2004.  However, in such instances, the Veteran must still show that his service-connected disabilities preclude him from engaging in substantially gainful employment consistent with his education and occupational experience.

In reviewing the evidence for the one year period prior to receipt of the Veteran's TDIU claim on December 28, 2007, it is not factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment due to service-connected disability prior to March 11, 2009.

As noted, on his formal claim for TDIU the Veteran asserted that his service-connected hearing loss and tinnitus had caused him to be unable to secure or maintain any substantially gainful employment.  While the Veteran underwent a VA audiological examination in July 2007, there is nothing in that examination report linking the Veteran's employment difficulties to his hearing loss or tinnitus disabilities.  While the Veteran has submitted private treatment records dated during the relevant time period, the records do not contain information indicating or even inferring that the Veteran's employment difficulties were related to his hearing loss or tinnitus disabilities.  In the same manner, the VA PTSD examinations dated in June 2007 and July 2008 do not reference or identify the Veteran's hearing problems as impacting his employability.

As for the VA PTSD examinations dated in June 2007 and July 2008, neither of those examiners indicated that the Veteran's PTSD rendered the Veteran unemployable.  The July 2008 VA PTSD examiner noted that the Veteran had retired in 1992 from his job as a building engineer due to a (nonservice-connected) serious heart condition.  On Axis III, general medical conditions were noted to be hypertension, gastro esophageal reflux disease, peripheral neuropathy, bundle branch block, ischemic heart disease and chronic obstructive pulmonary disease.  In fact, the July 2008 VA examiner stated that the Veteran's employment difficulties were related to his physical problems (but did not note hearing loss), and specifically indicated that it was not related to the Veteran's psychiatric symptoms.

While the Veteran has submitted private treatment records dated during the relevant time period, those records, while noting the Veteran's depression, tended to concern the Veteran's kidney problems, COPD, and heart disability, and employment was not discussed.  A May 2008 private medical examination (Aid and Attendance) did not note hearing loss in the diagnosis portion of that report.

While not specifically required in cases such as this, the Board observes that the Veteran has not identified or referenced any evidence in the claims file that shows that the Veteran was unemployable due to service-connected disability prior to March 11, 2009.  In fact, the Veteran has made little or no argument in this regard, other than in a September 2008 statement simply noting that he had to deal with stress on the job; even in the September 2008 statement, however, the Veteran did not identify any evidence that would entitle him to an earlier effective date for his TDIU.  While the Board finds the Veteran to be competent and credible to report that his stress has caused employment difficulties, there are essentially no statements from the Veteran that need to be analyzed on the basis of competency or credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

Based on the foregoing, the Board finds that the Veteran is not entitled to a TDIU prior to March 11, 2009.

Special Monthly Compensation Based on the Need for the Regular Aid and Attendance by Another Person

Entitlement to aid and attendance benefits is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life.  38 C.F.R. §§ 3.350, 3.351 (2013).  The appellant does not allege and the record does not suggest that the Veteran was blind during his lifetime.  The Veteran was not a resident of a nursing home prior to his death.  The Veteran's VA treatment records show that he had been primarily cared for by his family in his own home.  In-home, not nursing home, hospice care was provided in the week prior to death.  A February 7, 2012 VA treatment record indicates that the Veteran died at home.  The remaining question in this case is whether the Veteran required regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability.  38 C.F.R. §§ 3.350, 3.351.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352(a) (2013).  A finding that the Veteran is "bedridden" provides a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform must be considered in connection with the Veteran's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The Veteran and the appellant did not provide lay statements describing his functional impairments during the course of this claim.  His January 2008 claim stated only that he was unable to care for himself and needed assistance.  The Board turns to the medical evidence.

The Veteran solicited an opinion of P.C., a psychologist, in support of this claim.  P.C. indicated that the Veteran needed aid and attendance for service-connected disabilities "such as combat related PTSD, hearing loss, and major depressive disorder."  Although P.C. is competent to opine regarding the effect of the Veteran's service-connected PTSD and has done so credibly, there is no rationale in support of this opinion.  There is no description of the factual predicate of the opinion.  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board assigns this opinion little probative weight.  

The competent medical opinions regarding the Veteran's functioning show that the Veteran required aid and attendance for activities of daily living and for protection against the hazards or dangers incident to daily life due to non-service-connected disabilities.  

A July 2008 VA examination for PTSD indicated that the Veteran was unable to obtain or follow substantially gainful employment mostly as a result of physical and medical conditions.  The Veteran was noted to be unable to perform household chores, had severe problems engaging in sports and exercise or other recreational activities, moderate impairment in grooming, bathing, dressing, traveling, and driving, and slight impairment in toileting, shopping, and self-feeding.

A July 2009 private examiner noted that the Veteran had the need of a medical care taker, it appears that the July 2009 private examiner attributed such need to the Veteran's nonservice-connected heart disability.  The July 2009 private examiner also noted that the Veteran needed a care taker due to the complexity of his medication regimen, but, other than observing that the Veteran was taking at least 18 medications, did not elaborate further in that regard.  This opinion does not relate the need for aid and attendance to a service-connected disability.  

A February 2013 VA medical opinion was obtained to assist in determining whether the Veteran required the regular aid and attendance of another person.  The examiner reviewed the claims file including the Veteran's VA treatment records.  The examiner noted that the Veteran had a very limited ability to walk due to severe ischemic cardiomyopathy in July 2009.  The Veteran was limited to short distances of walking within his own home with the assistance of a caregiver.  The Veteran also had Alzheimer's type dementia which rendered him unable to manage his medications.  He also required a full time care giver to prepare food, assist in toileting, showers, dressing, and safe navigation in his home.  The Veteran spent most of his time in a chair at home during the day and slept in the chair at night.  The Veteran suffered from dizziness and imbalance that constantly or nearly affected his ability to walk.  The examiner noted low blood pressure reading and a history of orthostatic hypotension which increased the Veteran's risk of falling.  The examiner indicated that the cumulative effect of multiple disabilities made the Veteran unable to manage his health problems, move about safely, prepare meals, maintain his home, and perform daily self care activities.  The examiner indicated that this impairment was primarily caused by dementia, end stage congestive heart failure, end stage chronic obstructive pulmonary disease (COPD), toxic myopathy, peripheral neuropathy, generalized muscle weakness, and peripheral vascular disease.  The examiner indicated that the Veteran's service-connected disabilities, although present, did not significantly contribute to the helpless condition that required aid and attendance.  

The Veteran's VA treatment records also show that the Veteran's non-service-connected disabilities, not his service-connected disabilities, resulted in significant impairment.  The Veteran was admitted to a VA hospital for congestive heart failure in September and October 2007.  He was started on pureed diet in October 2007 due to dysphagia and a longstanding diagnosis of gastroesophageal reflux disease.  A November 2007 care coordination home telehealth treatment plan indicates that the Veteran was functionally capable of activities of daily living and that no caregiver screening was necessary at the time.  An April 2008 mental health note states that the Veteran slept in a recliner because a bed compromised his breathing.  The Veteran noticed worsening memory at the time, which was felt to be age related.  A May 2008 care coordination note indicates that the Veteran's wife, the appellant, managed his medications.  The Veteran was hospitalized in December 2007 and January 2008 for renal failure and again in June 2008 for pneumonia.  A November 2008 VA nursing note states that the Veteran come into a clinic and reported that he needed aid and attendance because of intermittent loss of balance while walking because his legs were getting weaker.  He was still able to drive an automatic vehicle safely, but needed help dressing and with his medications.  

An April 2010 care coordination note indicates that the Veteran asked for an electric scooter because he was so fatigued.  A May 2010 occupational therapy note indicates that the Veteran did not meet the VA criteria for a scooter.  A July 2010 care coordination note contains a functional assessment of the Veteran.  He could not perform house cleaning or laundry.  He needed help with ambulating, transferring, and grocery shopping.  He could perform bathing, hygiene care, dressing, toileting, feeding, cooking and meal preparation, transportation, telephone calls and banking independently.  An August 2010 note was similar but indicated the Veteran needed help with house cleaning and laundry.

The Veteran's 2011 VA treatment records show a progressive decline.  The Veteran appears to have been first diagnosed with Alzheimer's dementia in February 2011.  A March 2011 care coordination note states that the provider concluded that the Veteran was not safe in his home environment without assistance.  His wife had been in charge of managing his medications and made many mistakes.  In June 2011, the Veteran reported that the state was considering taking away his driver's license.  July 2011 notes indicate that he did have a caregiver at that time.  An October 2011 care coordination note provided an updated functional assessment of the Veteran.  He could not perform cooking and meal preparation, house cleaning, laundry, transportation, or grocery shopping.  He needed help with bathing and banking.  He could perform hygiene care, dressing, toileting, feeding, ambulating, transferring, and telephone calls independently.  He lived with his wife and their daughter.  An October 2011 nursing note indicates a family friend helped with care giving.  The Veteran had cognitive impairment and was offered a referral to neurology but was not seen.  A November 2011 physician's note referred the Veteran to hospice for end stage COPD care.  The Veteran was admitted for pneumonia and acute respiratory failure in December 2011.  He was transferred to a rehabilitation facility.  He was released to his home in January 2012, where he died in February 2012.  By this time, the Veteran spent most of his time in a chair at home during the day and slept in the chair at night.  

The Veteran's service-connected disabilities rarely appear in the VA treatment records from 2008 until his death.  Some 2011 VA treatment records show the Veteran suffering from depression and PTSD with thoughts of hurting himself, but these do not indicate that the PTSD resulted in impairment in the ability to perform the activities of daily living or to protect him from the dangers of his home environment.  The Veteran's bilateral hearing loss and tinnitus were hardly mentioned at all.  According to a November 2009 VA examination report, the Veteran's cold injury residuals of the legs were productive of sensory neuropathy and cold sensitivity.  The cold injury residuals were not productive of the muscle weakness or fatigue that impaired the Veteran's mobility.  He had extensive treatment for edema of the legs, peripheral vascular disease, and weakness, but these were attributed to other causes.  

The Veteran's substantial non-service-connected disabilities weigh heavily against the SMC claim.  The Veteran was granted a non-service-connected disability pension in a February 1994 rating decision on the basis of severely debilitating coronary artery disease.  By the time of the January 2008 claim for SMC, the RO had found the cardiac disability to be 100 percent disabling for pension purposes.  VA treatment records contain numerous references to the Veteran's constant cigarette use and his end stage COPD and in-home oxygen therapy.  If service-connected, this also would warrant a 100 percent disability rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2013).  The VA treatment records show that the Veteran's inability to manage his medication regime was attributed to memory loss, which was in turn due to age or Alzheimer's type dementia.  The competent medical evidence shows that these disorders combined produced the need for regular aid and attendance. 

The Board finds that the preponderance of the evidence demonstrates that, although the Veteran came to require aid and attendance, it was not on the basis of impairment due to service-connected disabilities.  The Veteran and the appellant did not provide an account of how the service-connected disabilities resulted in the Veteran's need for regular aid and attendance.  The Board has placed little probative value on the opinion of P.C.  The July 2009 and February 2013 opinions are entitled to significant probative weight.  The weight of the July 2009 and February 2013 medical opinions and the Veteran's VA treatment records show that the Veteran's eventual bedridden state and need for regular aid and attendance were the result of his non-service-connected disabilities.  The Board finds that the preponderance of the evidence demonstrates that the Veteran was not "bedridden" or required the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to his service-connected disabilities.  Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Housebound

SMC is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2013).  

At the time of his death, the Veteran was service-connected for bilateral hearing loss, rated as 70 percent disabling, PTSD, rated as 70 percent disabling, bilateral lower extremity cold injury residuals, each rated as 20 percent disabling, and for tinnitus, rated as 10 percent disabling.  As a result, the Board finds that the Veteran did not have a single service-connected disability rated at 100 percent.  

The "permanently housebound" requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities will continue throughout his or her lifetime.  38 C.F.R. § 3.350(i).  The Veteran was not substantially confined to his dwelling at the time of filing of his claim.  The record shows unequivocally that the Veteran continued to operate a motor vehicle until at least June 2011.  The Veteran's general cognitive and physical decline did eventually result in immobility, weakness, and substantial confinement to his home.  This decline was attributed to his non-service-connected disabilities, as discussed at length above.  The Board finds that the Veteran was not substantially confined to his dwelling as a result of his service-connected disabilities.  

In light of the foregoing, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability.  As such, the Board finds that the preponderance of the evidence is against the appellant's SMC claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the SMC claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The March 22, 2012 decision in which the Board denied entitlement to a TDIU prior to March 11, 2009 is vacated.

Entitlement to a TDIU prior to March 11, 2009 is denied.

Entitlement to SMC based on the need for aid and attendance is denied. 

Entitlement to SMC based on housebound status is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


